UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4574


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AHMAD PETERSON, a/k/a MeltMan,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cr-00004-IMK-1)


Submitted:   April 29, 2010                   Decided:   May 21, 2010


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant. Betsy C. Jividen, Acting United States
Attorney, Shawn Angus Morgan, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Following a jury trial, Ahmad Peterson was convicted

on two counts of distributing cocaine base within 1000 feet of a

protected location, in violation of 21 U.S.C.A. § 841 (West 1999

& Supp. 2009) and 21 U.S.C. § 860 (2006).                The district court

sentenced Peterson to sixty-three months in prison.                       Peterson

timely appealed.

           Counsel has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious    issues     for    appeal    but   questioning     whether         the

district court erred by not striking for cause jurors with ties

to law enforcement and by allowing the Government to introduce

evidence of uncharged misconduct. *          Finding no error, we affirm.

           Peterson first contends that the district court erred

by declining to disqualify several jurors who had connections to

law enforcement.        A trial judge’s decision regarding whether to

remove a juror for cause will not be overruled except for a

“manifest abuse of . . . discretion.”             Poynter v. Ratcliff, 874

F.2d 219, 222 (4th Cir. 1989).            A district court’s determination

not   to   excuse   a    juror   for   cause     is   entitled   to       “special

deference.”    Patton v. Yount, 467 U.S. 1025, 1038 (1984).                      The


      *
       Peterson was advised of his right                to   file     a    pro   se
supplemental brief but declined to do so.



                                       2
critical issue is whether the juror “could be fair and impartial

and decide the case on the facts and law presented.”                                       United

States    v.    Capers,           61   F.3d       1100,      1105    (4th   Cir.      1995).     A

challenge       to     a     juror          for       cause     is     usually     limited       to

demonstrations of actual bias, with the doctrine of implied bias

applying only to “extreme situations” where the circumstances

make it highly unlikely that the average person could remain

impartial.       United States v. Turner, 389 F.3d 111, 117 (4th Cir.

2004) (internal quotation marks and citation omitted).                                      Here,

each juror stated that his or her connection to law enforcement

would not impact his or her ability to serve fairly on the jury.

Because there was no evidence of actual bias and because the

jurors’ relationships to law enforcement did not rise to the

level of an “extreme situation” implying the unlikelihood of

impartiality, the district court did not abuse its discretion in

refusing to strike the jurors for cause.

               Peterson next argues that the district court erred by

allowing       the    Government            to    introduce          evidence    of     uncharged

misconduct through the testimony of Neil Floyd, Traci McLean,

and    Nate    Jackson.            This     court          typically    reviews       evidentiary

rulings for abuse of discretion.                            United States v. Perkins, 470

F.3d    150,    155        (4th    Cir.      2006).           Rule    404(b)     prohibits     the

admission      of     evidence         of     “other         crimes”    solely     to    prove    a

defendant’s          bad    character            or       criminal    disposition.         United

                                                      3
States v. Siegel, 536 F.3d 306, 316 (4th Cir. 2008).                “Evidence

of uncharged conduct is not ‘other crimes’ evidence subject to

Rule 404 if the uncharged conduct ‘arose out of the same series

of transactions as the charged offense, or if [evidence of the

uncharged conduct] is necessary to complete the story of the

crime on trial.’”       Id. at 316 (quoting United States v. Kennedy,

32 F.3d 876, 885 (4th Cir. 1994)) (alteration in original).                In

other words, the Government may “provide context relevant to the

criminal charges.”        United States v. Cooper, 482 F.3d 658, 663

(4th Cir. 2007).

           Floyd    was     a    confidential    informant   who   made   two

controlled      purchases       of   crack    from   Peterson.        Floyd’s

explanation that he became a confidential informant after being

caught with crack that he bought from Peterson provided context

relevant to Peterson’s charges.              Thus, the district court did

not abuse its discretion by finding the testimony outside of the

purview of Rule 404(b) and admitting the evidence.

             McLean testified that she purchased crack and powder

cocaine from Peterson, and Jackson testified about Peterson’s

drug distribution activities.          Peterson contends that this “bad

acts” evidence was inadmissible.              Although not admissible to

prove the defendant’s character, evidence of other wrongs may be

admitted   to   prove     “motive,    opportunity,   intent,     preparation,

plan, knowledge, identity, or absence of mistake or accident.”

                                       4
Fed. R. Evid. 404(b).             Rule 404(b) is an inclusionary rule,

allowing evidence of other crimes or acts to be admitted, except

that which tends to prove only criminal disposition.                              United

States v. Queen, 132 F.3d 991, 994-95 (4th Cir. 1997).                                 For

evidence of uncharged misconduct “[t]o be admissible under Rule

404(b), evidence must be (1) relevant to an issue other than

character; (2) necessary; and (3) reliable.”                        Siegel, 536 F.3d

at   317   (internal   quotation        marks    and    citation         omitted).     In

addition, the evidence must be more probative than prejudicial.

Id. at 319 (citing Fed. R. Evid. 403).

            The evidence of Peterson’s involvement in ongoing drug

trafficking activities tended to and was necessary to prove his

intent,    an    element     of   the    crime       under    21    U.S.C.A.      § 841.

Moreover, the evidence was reliable, because the two witnesses

corroborated each other’s accounts of Peterson’s involvement in

drug trafficking activities in the time frame of the offenses

charged    in    the   indictment.         See       Siegel,       536    F.3d    at   319

(“Evidence is reliable for purposes of Rule 404(b) unless it is

so preposterous that it could not be believed by a rational and

properly instructed jury.” (quoting United States v. Aramony, 88

F.3d 1369, 1378 (4th Cir. 1996)).                Finally, the probative value

of   the   evidence    was    not      substantially         outweighed      by   unfair

prejudice,      particularly      in    light   of     the    limiting      instruction

that the district court gave the jury.                       See United States v.

                                          5
Johnson, 587 F.3d 625, 631 (4th Cir. 2009) (presuming that the

jury followed the court’s limiting instruction).                 Therefore, the

district    court   did   not   abuse   its    discretion   by    allowing    the

testimony into evidence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Peterson’s conviction and sentence.                       This

court requires that counsel inform Peterson, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Peterson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Peterson.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and      argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                        6